DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
Claims 1, 5, 12,   10  is objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.

Claims 1 and 12 The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claims 6 and 20  objected to because of the following informalities: (therethrough). Appropriate correction is required. 
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-11 and 13-20   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 2-11       the term “An assembly” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether An assembly is the same “An assembly for an aerial system” recited in claim 1 or additional/different.

Re claims 13-20       the term “A lift mechanism” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether An lift mechanism is the same “A lift mechanism for an aerial system” recited in claim 1 or additional/different.

Re claims 11 and 19         The recitation "generally" in claim 6 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Xu Yujun.  (CN 206871353, PORTABLE FOLDING AIRCRAFT). Hereinafter Xu.
Tang yu et al.  (CN 206704536, Unmanned aerial vehicle screw safety cover device). Hereinafter Yu.
Huang Li et al.  (CN 206734619, Unmanned aerial vehicle with folding safety cover). Hereinafter Li.
Hu Huazhi et al.  (CN 206734619, Totally enclosed screw safety cover convenient to quick assembly disassembly). Hereinafter Hu.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 12-16 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and further in view of Yu.

Re claim 1    Referring to the figures and the Detailed Description, Xu discloses:
An assembly for an aerial system comprising: a wing support adapted to be connected to a first and second side of a body of the aerial system (items 9 connected to a first and second side of a body of the aerial system); a protection structure coupled to the wing support and disposed over propellers coupled to the wing support (items 7 and 8 connected to items 9); 
However Xu fails to teach as disclosed by Yu: at least one of the protection structure and the wing support including at least one positioning hook and positioning groove (items 62 and 221), the protection structure and wing support being fixed relative to each other with the at least one positioning hook and positioning groove.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Yu teachings of at least one of the protection structure and the wing support including at least one positioning hook and positioning groove, the protection structure and wing support being fixed relative to each other with the at least one positioning hook and positioning groove into the Xu to connect the protection structure and wing support together.

Re claims 2 and 13    Referring to the figures and the Detailed Description, Xu, as modified above, discloses: An assembly as set forth in claim 1 wherein the protection structure comprises a first protection frame and a second protection frame extending along a propeller rotational plane of the propellers and arranged along the first and second side of the body (items 7 and 8  extending along a propeller rotational plane along the first and second side of the body).  

Re claims 3 and 14   Referring to the figures and the Detailed Description, Xu, as modified above, discloses: An assembly as set forth in claim 2 wherein the first and second protection frames extend along one of the first and second side of the body, along a bottom of the propellers, along a top of the propellers, along the top and bottom of the propellers, or encapsulate the propellers (items 7 and 8).  

Re claims 4 and 15   Referring to the figures and the Detailed Description, Xu, as modified above, discloses:  An assembly as set forth in claim 2 wherein the first and second protection frames include at least one airflow aperture fluidly connecting the propellers to an ambient environment to enable a flow of air between the ambient environment and the propellers (items 7 and 8).  

Re claim 5   Referring to the figures and the Detailed Description, Xu, as modified above, discloses:  An assembly as set forth in claim 1 including at least one folding mechanism to allow the protection structure to be folded relative to the body (¶ 0030-0032 require folding mechanism and fig’s 1 and 2).  

Re claims 6 and 20    Referring to the figures and the Detailed Description, Xu, as modified above, discloses:    An assembly as set forth in claim 5 wherein the at least one folding mechanism includes front and rear splints, each having a pair of shaft holes extending therethrough, and left and right rotating shafts, wherein the left and right rotating shafts are clamped by the front and rear splints (see fig. below, similar structure on the other side for the plurality of the items as recited in the claim).  

    PNG
    media_image1.png
    585
    705
    media_image1.png
    Greyscale

Re claim 7  Referring to the figures and the Detailed Description, Xu, as modified above, discloses:  An assembly as set forth in claim 2 wherein the first and second protection frames include one of the positioning hook and the positioning guiding groove (Yu items 62 and 221).  

Re claims 8 and 16    Referring to the figures and the Detailed Description, Xu, as modified above, discloses:     An assembly as set forth in claim 1 wherein the protection frame is detachable from the wing support (Xu items in fig. 5 are detachable from the wing support 9).  

Re claim 12     Referring to the figures and the Detailed Description, Xu, as modified above, discloses: A lift mechanism for an aerial system comprising: a folding mechanism adapted to be connected to a first and second side of a body of the aerial system; a wing support coupled to the folding mechanism; a propeller blade and motor coupled to the wing support; a protection structure disposed over the propeller blade and removably attached to the wing support; and at least one of the protection structure and the wing support including at least one positioning hook and positioning groove, the protection structure and wing support being fixed relative to each other with the at least one positioning hook and positioning groove. 
(Claim 12 is similar in scope to Claim 1; therefore, Claim 12 is rejected under the same rationale as Claim 1).

Claim(s) 9  and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and further in view of Yu and further in view of Li.
Re claims 9 and 17    Referring to the figures and the Detailed Description, Xu, as modified above, fails to teach as disclosed by Li:    An assembly as set forth in claim 1 including a plurality of magnets embedded in at least one of the protection frame and the wing support (items 132). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Li teachings of a plurality of magnets embedded in at least one of the protection frame and the wing support into the Xu, as modified above, for easy detachment.
 

Claim(s) 10, 11, 18  and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and further in view of Yu and further in view of Hu.
Re claims 10 and 18    Referring to the figures and the Detailed Description, Xu, as modified above, fails to teach as disclosed by Hu:  An assembly as set forth in claim 1 including a clip to attach the protection structure and the wing support together (items 1.3 and 2.1). 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Hu teachings of a clip to attach the protection structure and the wing support together into the Xu, as modified above, for a stronger connection and easy detachment.
 
Re claims 11 and 19    Referring to the figures and the Detailed Description, Xu, as modified above, discloses: An assembly as set forth in claim 10 wherein the clip has one of a generally "Y" shape, "V" shape, quadrangle shape, and pentagon shape (Hu items 1.3 and 2.1).  

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642